IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
BILLINGS DIVISION

FILED

FEB 1 8 2020

Clerk, U § District Court
District Of Montana
Billings

 

UNITED STATES OF AMERICA,

Plaintiff,
VS.
KAYLA ANN GONZALES,
Defendant.

 

CR 19-82-BLG-SPW

ORDER .

 

Pending before the Court is the motion of the United States to withdraw the

motion to dismiss and vacate the Court's order dismissing the forfeiture allegation

contained in the indictment (Doc. 37) For good cause shown,

IT IS HEREBY ORDERED that the United States’ Motion (Doc. 37) is

GRANTED.

IT IS FURTHER ORDERED that the motion to dismiss the forfeiture

allegation (Doc. 32) is WITHDRAWN and the Court’s Order dismissing the

forfeiture allegation (Doc. 34) is VACATED.
The Clerk of Court is directed to notify the parties of the making of this
Order.
pm
DATED this JE day of February, 2020.

‘SUSAN P. WATTERS
United States District Court Judge
